NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-1904
                                       ___________

                              MAZEN SHAHIN, Ph.D.;
                           NINA SHAHIN, CPA, MAS. MST,
                                                 Appellants

                                             v.

           CITY OF DOVER, DELAWARE; CARLETON E. CAREY, SR.,
           DOVER MAYOR; CHERYL A. RUSSELL, DOVER ASSESSOR
                   ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                         (D.C. Civil Action No. 1-12-cv-00604)
                      District Judge: Honorable Leonard P. Stark
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     July 8, 2015

         Before: RENDELL, GREENAWAY, JR., and SCIRICA, Circuit Judges

                             (Opinion filed: August 27, 2015)
                                      ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellants Nina and Mazen Shahin appeal the District Court’s order

dismissing their complaint for lack of jurisdiction. For the reasons detailed below, we

will affirm the District Court’s judgment.

       This case concerns the Shahins’ challenge to the 2010 assessment of their real

property in Dover, Delaware. In 2002, the Shahins purchased the property for $223,000;

in 2010, it was reassessed at $286,700. As a result, the property tax the Shahins owed on

the property increased from $839.85 in 2009 to $968.47 in 2010.

       The Shahins appealed the assessment to the City of Dover Board of Assessment,

which denied relief. They appealed that decision to the Delaware Superior Court. Before

the Superior Court, in addition to arguing that the assessment was inflated, the Shahins

claimed, for the first time, that the defendants-assessors had discriminated against them

on the basis of their race and national origin. The Superior Court affirmed the

Assessment Board’s judgment, concluding, among other things, that the Shahins had

presented no evidence to support their claims of discrimination. See Shahin v. City of

Dover Bd. of Assessment, Civ. A. No. K10A-06-002JTV, 2011 WL 704490, at *3 (Del.

Super. Ct. Feb. 28, 2011) (non-precedential). The Shahins then appealed to the Delaware

Supreme Court, which likewise affirmed. That Court declined to address the

discrimination claims because the Shahins had not first presented them to the Assessment

Board. See Shahin v. City of Dover, 31 A.3d 77, 2011 WL 4055405, at *2 (Del. Sept.

12, 2011) (table).
                                             2
       The Shahins then filed a complaint in the District Court. Citing Title VI of the

Civil Rights Act of 1964 and Title VIII of the Civil Rights Act of 1968, the Shahins again

alleged that the defendants had performed the assessment in a discriminatory manner.

The parties filed cross motions for summary judgment. The District Court dismissed the

complaint, concluding that the Tax Injunction Act deprived it of jurisdiction over the

Shahins’ claims. The Shahins filed a timely notice of appeal to this Court.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise de novo review over

the District Court’s order. See Landsman & Funk P.C. v. Skinder–Strauss Assocs., 640

F.3d 72, 75 (3d Cir. 2011).

       We agree with the District Court’s disposition of this case. The Tax Injunction

Act provides that “[t]he district courts shall not enjoin, suspend or restrain the

assessment, levy or collection of any tax under State law where a plain, speedy and

efficient remedy may be had in the courts of such State.” 28 U.S.C. § 1341. While

§ 1341 speaks only in terms of equitable relief, principles of comity also bar actions

seeking damages. See Fair Assessment in Real Estate Ass’n, Inc. v. McNary, 454 U.S.

100, 107 (1981). Thus, “a federal court cannot entertain a suit posing either an equitable

or a legal challenge to state or local taxes” if the state provides an adequate remedy.

Kerns v. Dukes, 153 F.3d 96, 101 (3d Cir. 1998).

       Here, the Shahins’ challenge to the property assessment falls squarely within

§ 1341’s ambit. See Gass v. Cnty. of Allegheny, Pa., 371 F.3d 134, 136-37 (3d Cir.

2004). Moreover, we have previously held that “the courts of Delaware can indeed
                                              3
provide the forms of judicial inquiry and (as appropriate) judicial remedy that meet the

requirements of the Tax Injunction Act and the principles of comity.” Kerns, 153 F.3d at

103. That conclusion is supported by the procedural history of this case — the Delaware

Superior Court expressly considered the Shahins’ “claims of discrimination against

foreign-born home owners” and rejected them on the merits, concluding that the Shahins

had “introduced no evidence to support these claims.” Shahin, 2011 WL 704490, at *3.

The adequacy of the remedy is not undermined by the fact that the Superior Court denied

relief on the merits and the Delaware Supreme Court concluded that the Shahins had not

properly preserved their claims. See Sacks Bros. Loan Co. v. Cunningham, 578 F.2d

172, 175 (7th Cir. 1978). We therefore agree with the District Court that the Tax

Injunction Act bars the Shahins’ claims.1

       Accordingly, we will affirm the District Court’s judgment.




1
 In light of this determination, the District Court did not err in denying the Shahins’
other filings, including their motion for class certification.
                                               4